DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 recites the limitation “this tank” which should be changed to “the tank”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1 recites the limitation “the compressed air compressed from the atmosphere”. It is unclear if this is the same as “the compressed air in [the] tank” from claim 1, line 4, or different because it comes from a different source (the atmosphere).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP 2002087040 A).
Regarding claim 1, Hayashi discloses (Fig. 1; all text references are to Hayashi Translation) an air suspension apparatus (Fig. 1) comprising:
a compressor 1 configured to compress air (Para. [0016]);
a tank 5 configured to store the air (Para. [0017]);
a first passage configured to supply the compressed air in the tank 5 to a suction side of the compressor (Fig. 1; Para. [0017]; passage containing valve 15);
a second passage connecting a discharge side of the compressor 1 and the tank 5 (Fig. 1; passage containing valve 13);

a first valve 15 provided in the first passage (Fig. 1; Para. [0017])
a second valve 13 provided in the second passage (Fig. 1; Para. [0017]); and
a third passage provided so as to branch off from between the discharge side of the compressor 1 and the air drier 3 (Fig. 1; Para. [0017]; passage containing valve 17) and configured to be connected to an atmosphere by opening a third valve 17 (Para. [0017]),
wherein the compressed air in the tank 5 is supplied into the air suspension 7 by closing the second valve 13 and third valve 17 and opening the first valve 15 (Fig. 1; closing (Para. [0021] described height raising operation, in which compressed air is supplied from tank 5 when tank pressure is higher than atmospheric, goes through open valve 15 and compressor 1 and then is supplied to air suspension 7. Fig. 1 shows that this operation would also require second valve 13 and third valve 17 to be closed.), and
wherein the air drier 3 can be regenerated via the compressed air in the air suspension 7 by closing the first valve 15 and the second valve 13 and opening the third valve 17 (Para. [0026] & [0029]).

Regarding claim 2, Hayashi further discloses that compressed air compressed from the atmosphere  is supplied to the air suspension 7 without intervention of the tank 5 according to an instruction from a control unit 19 (Para. [0021] states that the compressor can pull air from the atmosphere when tank pressure is lower than 

Regarding claim 3, Hayashi further discloses a fourth passage connecting the air drier 3 and the air suspension 7 (Fig. 1; Para. [0016]; passage containing valve 11),
	wherein a fourth valve 11 is provided in the fourth passage (Fig. 1).

	Regarding claims 5-7, Hayashi further discloses that the first valve 15 and the second valve 13 are two-way electromagnetic valves (Para. [0017] states that the valves are solenoid valves, which is a type of electromagnetic valve. Fig. 1 depicts the valves as being two-way valves, as opposed to one way valves such as 9, 21 and 23).

s 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US 2017/0151849 A1), hereinafter Ohashi.
Regarding claim 1, Ohashi discloses (Fig. 1 & 3) an air suspension apparatus comprising:
a compressor 40 configured to compress air (Fig. 1; Para. [0029]);
a tank 34 configured to store the air (Fig. 1; Para. [0029]);
a first passage 50, 65 configured to supply the compressed air in the tank 34 to a suction side (left side) of the compressor 40 (Fig. 3A; Para. [0030]);
a second passage 52, 66 connecting a discharge side (right side) of the compressor 40 and the tank 34 (Fig. 3B; Para. [0031]);
an air suspension 2 connected to the discharge side of the compressor 40 via an air drier 70 (Fig. 1);
a first valve 61 provided in the first passage 50, 65 (Fig. 1; Para. [0030]);
a second valve 63 provided in the second passage 52, 66 (Fig. 1; Para. [0030]); and
a third passage provided so as to branch off from between the discharge side of the compressor 40 and the air drier 70 (Fig. 1; passage with valve 32) and configured to be connected to an atmosphere by opening a third valve 32 (Fig. 1; Para. [0031]),
wherein the compressed air in the tank 34 is supplied into the air suspension 2 by closing the second valve 63 and the third valve 32 and opening the first valve 61 (Fig. 3A shows this operation state), and
wherein the air drier 70 can be regenerated via the compressed air in the air suspension 2 by closing the first valve 61 and the second valve 63 and opening the third 

Regarding claim 2, Ohashi further discloses that compressed air compressed from the atmosphere is supplied to the air suspension 2 without intervention of the tank 34 (Fig. 1 shows that closing valve 32, 63 and 61 and opening valve 64 and valves 26 would allow air from the atmosphere to be compressed and delivered directly to the air suspension 2) according to an instruction from a control unit 80 (Para. [0032]).

Regarding claim 3, Ohashi further discloses a fourth passage 20, 22, 66 connecting the air drier 70 and the air suspension 2 (Fig. 1),
wherein a fourth valve 26 is provided in the fourth passage (Fig. 1; Para. [0028]).

Regarding claims 5-7, Ohashi further discloses that the first valve 61 and second valve 63 are two-way electromagnetic valves (Para. [0030] states that they are solenoid operated circuit valves, which is a type of electromagnetic valve, and Fig. 1 shows arrows in both directions indicating two-direction flow through the valves).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach air suspension apparatus of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614